 1
 2
 3
 4
 5
                                                            JS-6
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     LANDON RYAN JOHNSON,              ) NO. ED CV 19-418-JLS (KS)
11                                     )
                  Petitioner,
12                                     )
           v.                          ) JUDGMENT
13                                     )
14   R. JOHNSON, Warden,               )
                                       )
15                   Respondent.       )
16   _________________________________ )

17
18
19         Pursuant to the Court’s Order Accepting Findings and Recommendations of United

20   States Magistrate Judge,

21
22        IT IS ADJUDGED that this action is dismissed with prejudice.

23
24   DATED: January 19, 2020

25                                                      ________________________________
                                                              JOSEPHINE L. STATON
26                                                      UNITED STATES DISTRICT JUDGE
27
28
